Citation Nr: 1114861	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to March 1972. The Veteran's DD Form 214 indicates that he earned the Combat Infantryman Badge (CIB), which is presumptive evidence of exposure to combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied the Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a July 2010 travel board hearing; a copy of the hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the June 2010 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran served in combat and was exposed to acoustic trauma.

2.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3.  The medical evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral sensorineural hearing loss is etiologically related to noise exposure sustained in military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

In light of the Board's favorable decision granting the Veteran's claim, the Board finds that all notification and development action needed to fairly adjudicate the appeal has been accomplished.

Service Connection Criteria

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory law or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to all "pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that, "[t]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The Veteran asserts that in-service noise exposure resulted in his current bilateral hearing loss. 

The Veteran's DD Form 214 shows that he earned the CIB, which is presumptive evidence that he served in combat.

An April 1970 service entrance examination was negative for any relevant abnormalities, and the Veteran denied experiencing ear trouble in an accompanying report of medical history.  On audiological testing, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

During service, the Veteran's ears were flushed in March 1971 and his right ear was flushed in January 1972.  At a March 1972 separation examination, the Veteran reported ear, nose, or throat (ENT) trouble, which is consistent with other ear and sinus problems treated during active service.  On audiological testing, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

In a January 2009 letter, the Veteran's private physician stated that the Veteran's audiogram was consistent with noise-induced hearing loss, which he was exposed to in Vietnam.  An accompanying treatment report shows a diagnosis of bilateral sensorineural hearing loss with a pattern consistent with damage due to previous noise exposure.  The Veteran reported the problem dated back the last "20 or 30 years."  The examination report revealed that an audiogram showed "normal hearing" up to 2,000 Hertz and hearing loss that dropped to about 55 decibels. 

A February 2009 VA audio examination report reflects that the claims file was reviewed.  On audiological testing, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
55
60
LEFT
10
10
15
30
40

Speech recognition scores were 100 in the right ear and 96 in the left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears, which she found to be less likely than not related to military active duty noise exposure.  As a rationale for this opinion, the VA examiner referred to entrance and separation examinations, reflecting hearing within normal limits in both ears and pre- and post-service noise exposure from recreational hunting and employment as a roofer.  However, the VA examiner determined that it was at least as likely as not that tinnitus was due to active duty military noise exposure because the "[V]eteran was in combat and exposed to high levels of noise while in the infantry."  The VA examiner added that hearing loss represented "true organic hearing acuity."

In a May 2009 letter, the Veteran's private physician stated that the Veteran's hearing problems are due to noise exposure in military service, noting that the objective medical results are consistent with noise-induced hearing loss and that the Veteran's history is consistent with this noise exposure having occurred during military service.

In A March 2010 statement from an acquaintance, L. M. indicated that the Veteran did not experience hearing problems before service but he had trouble hearing people and the television after he returned.

In a March 2010 letter, the Veteran's private physician indicated that he had reviewed the Veteran's claims file.  This physician recited the audiogram results from military service and from recent audiograms and determined that the Veteran had experienced significant loss at 4,000, 6,000 and 8,000 Hertz, which he stated is consistent with noise exposure.

In July 2010, the Veteran submitted a study regarding noise-induced hearing loss associated with military service.  The study details the amount of noise exposure caused by various military tasks and explains how noise exposure causes hearing loss.  In a July 2010 letter, his private physician stated, "Tinnitus is most commonly caused by sensorineural hearing loss and [due to] the fact that both symptoms developed after his active duty experience in Vietnam, it is my professional opinion based on his audiographic testing and his history that both the hearing loss and the tinnitus are related to his service experience."

At a July 2010 hearing, the Veteran testified that he had not been exposed to much noise during post-service employment.  He reported that he had worked as a roofer for only two summers, using a manual hammer, and that he had spent the rest of his adult life working as a maintenance employee in nursing and group homes, where his duties included patching holes in the wall, repairing faucets, and painting. 

Analysis

The Veteran has a current bilateral hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  In order for his current bilateral hearing loss disability to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease.  See 38 C.F.R. § 3.303. 

In-service noise exposure is conceded due to the Veteran's combat experience, which is documented by his military occupational specialty of "light weapons infantryman" and CIB.  See 38 U.S.C.A. § 1154(b). 

Lay witnesses may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See Buchanan, 451 F.3d at 1331.  Indeed, a layperson is generally capable of reporting that he or she is unable to hear.  Thus, the Veteran is competent to report that he did not experience hearing loss before military service and that his symptoms began in military service.  He is also competent to report the level of noise he was exposed to during recreational activities and employment after his discharge from military service.  Similarly, another layperson is competent to report that the Veteran appeared to have hearing difficulties after returning from service.  Therefore, the Board finds the Veteran's statements and those of L. M. competent and credible with respect to hearing loss beginning in military service and continuing after separation, and with respect to the Veteran's exposure to relatively little acoustic trauma after separation from service. 

The Board also finds that the record presents an objective basis for attributing the Veteran's current hearing loss to service.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.

The Board finds that the opinion provided by the VA examiner in February 2009 does not preclude service connection for bilateral hearing loss.  The Board acknowledges that the February 2009 VA examiner, an audiologist, noted that the Veteran's hearing ranges were normal at service entrance and separation and identified outside noise exposure as the likely cause of the Veteran's hearing loss.  The Board finds, however, that the March 2009 VA examiner's opinion has little, if any, probative value with regard to the issue remaining on appeal.  First, the VA examiner's opinion was not based on a factually accurate predicate.  The VA examiner reported that the Veteran had post-service occupational noise exposure working as a roofer without hearing protection and recreational noise exposure due to hunting.  During the July 2009 Board hearing, his representative reported that the VA examiner misunderstood the Veteran's post-service history.  She explained that the Veteran worked only two summers in his entire life as a roofer, using a manual hammer, and did not even work full time and that the rest of his adult life the Veteran worked as a maintenance man in a nursing home and then a group home and that his maintenance duties did not involve noisy equipment or anything like that.  Instead he would repair faucets, patch holes in the walls, and do some painting.  Thus, he really has not had any significant noise exposure at all as a civilian.  Second, the Veteran indicated that he had done some hunting and that kind of thing before service and that when he entered service he had no hearing problems and that less than two years later he had a shortfall of five decibels, which to him seemed kind of strange.  The Veteran's service treatment records reveal a decrease in his hearing acuity between enlistment and separation.  In addition, the Veteran testified, and his service records confirm, that he was treated two or three times during military service for some type of problems with his ears.  Once in Vietnam, he became totally deaf and his ear canals plugged up to the point where he had no hearing at all.  When he went to the doctors for treatment, they flushed his ears.  

In this case, the Board accords greater probative weight to the consistent opinions given by the Veteran's private physician, an otolaryngologist, not an audiologist.  As noted above, the applicable laws do not require the Veteran to prove military service was the only source of acoustic trauma.  The Veteran's competent and credible testimony indicates brief employment as a roofer, during which he used a manual hammer, and subsequent years of employment in low noise environments. 

Like the VA examiner, the Veteran's private physician reviewed his claims file.  The Veteran's private physician stated that in-service hearing results were inconclusive; that hearing loss at higher Hertz levels, as reflected by current audiogram results, is consistent with noise-induced hearing loss; and that the Veteran's history reflects that military service was a contributing factor in this noise exposure.  This rationale, which accounts for in-service audiogram results and the Veteran's history, is of significant probative value. 

The February 2009 VA examiner conceded acoustic trauma in military service and determined that tinnitus was related to this trauma but that hearing loss was of an organic origin or related to outside noise exposure.  As a rationale, the examiner pointed to military entrance and separation examination results indicating minimal hearing loss within normal limits.  The February 2009 VA examiner did not provide sound reasoning in support of her opinion to account for conflicting evidence of record, rendering her opinion of lesser probative value.  Her opinion fails to show how acoustic trauma in military service did not contribute to the Veteran's current hearing loss or why it caused his tinnitus but not his hearing loss.  Moreover, she did not have the benefit of reviewing the hearing testimony or L. M.'s statement.  Without consideration of these facts, the opinion is based on a factually inaccurate history.  While an examiner can render a current diagnosis based upon her examination of the Veteran, the United States Court of Appeals for Veterans Claims has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Thus, the Board finds that the VA examiner's opinion has little probative value, and it does not outweigh the otherwise competent and credible evidence showing acoustic trauma during service, continuous post-service symptomatology, and current hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Considering the totality of the evidence, including the Veteran's credible assertions of in-service noise exposure (acoustic trauma), hearing problems during service, and continuous hearing loss since service as attested to by L. M., his private physician's opinions, and the nature of the disability, the Board finds that the Veteran's hearing loss began in service and was continuous after service.  The lay and medical evidence shows current disability of hearing loss.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


